Citation Nr: 0507677	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral hip 
disorder.  

4.  Entitlement to service connection for basal cell 
carcinoma.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola, Counsel

INTRODUCTION

The veteran had active service from October 1958 to November 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The veteran 
did not file a substantive appeal on the issue of service 
connection for diabetes mellitus; therefore, the Board has no 
jurisdiction over this issue.  

The issues of service connection for a bilateral hip disorder 
and basal cell carcinoma are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records do not show diagnosis of a 
chronic low back injury or disorder and the competent medical 
evidence presented does not show a current diagnosis of a low 
back disability.  

2.  Hypertension was not shown during active service or 
during the initial post-service year, and there is no 
competent medical evidence of record showing that the 
veteran's hypertension is related to the veteran's active 
service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO provided the veteran VCAA 
notification requirements for service connection for a low 
back disorder and hypertension in a June 2002 letter.  The RO 
issued the notification letter prior to the November 2002 
rating decision.  

The RO notified the veteran of the evidence and information 
necessary to substantiate these claims for service connection 
in the June 2002 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of any federal department or agency.  
The RO advised him that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  In addition, 
the RO requested the veteran in November 2004 to provide any 
evidence in his possession that pertained to these claims in 
accordance with the decision of the United States Court of 
Appeals for Veteran Claims (CAVC) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds that VA fully 
notified the veteran of what is required to substantiate 
these claims for service connection being decided.  

Additionally, the RO notified the veteran the reasons why he 
was not entitled to service connection for the claims being 
decided in the November 2002 rating decision and the June 
2003 statement of the case.  The statement of the case fully 
provided the laws and regulations pertaining to entitlement 
to the benefits sought, and included a detailed explanation 
as to why the veteran had no entitlement to service 
connection for these claims under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's complete service medical 
records.  In this case, the veteran does not contend and the 
evidence does not show that there are additional service 
medical records pertaining to the issues of service 
connection for a low back disorder and hypertension that have 
not been obtained.  

The evidence includes all available post-service VA medical 
treatment records that pertain to the issues of service 
connection for a low back disorder and hypertension.  The 
veteran and his representative submitted private medical 
records; however, further private medical treatment records 
that pertain to these issues have not been identified.  In a 
March 2003 Report of Contact, the veteran responded during 
that he had no additional evidence to submit in support of 
these issues.  The veteran does not contend and the evidence 
does not indicate that there is any other additional and 
available post-service medical evidence pertaining to these 
issues that has not been obtained.  

In this case, a remand for a VA examination on these issues 
is not necessary to make a decision on the issues being 
decided in this case.  A VA examination is unnecessary in 
this case because the medical findings already of record do 
not substantiate the veteran's claims for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical 
examination and opinion is not required because the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any further 
assistance VA would provide to the claimant would 
substantiate his claim for service connection.  38 C.F.R. 
§ 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service connection

The veteran seeks service connection for a low back disorder 
and hypertension.  He has made no specific allegations other 
than he had high blood pressure or hypertension in 1966 and 
that he had a lower back condition between 1958 and 1966.  He 
generally contends that these disabilities began during 
active service.  

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and cardiovascular-renal disorder becomes manifest to a 
compensable degree within one year after termination of such 
service, such disease shall be presumed to have been incurred 
in service.  This is a rebuttable presumption.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  

The U.S Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

Low Back Disorder

Service medical records show the spine and musculoskeletal 
system was normal on reenlistment medical examination in 
October 1960.  The veteran denied a history of related low 
back symptoms in the report of medical history.  In May 1961, 
the veteran was seen for moderate pain on bending and 
lifting.  He reported having injured his back several days 
earlier.  Physical examination was negative.  On follow-up 
examination for pain above the right ileum approximately two 
weeks later, physical examination was negative.  There was no 
diagnosis.  

The service medical records show the spine and 
musculoskeletal system was normal on reenlistment medical 
examination in August 1963.  The veteran denied a history of 
related low back symptoms in the report of medical history.  

In May 1965, the veteran was seen for complaints of low back 
pain.  He stated that he had experienced recurrent symptoms.  
The diagnosis was lumbosacral strain.  There are no further 
entries in the service medical records showing the veteran 
returned for additional complaints of low back pain.  At the 
August 1966 separation physical, examination of the spine and 
musculoskeletal system was normal.  The veteran denied a 
history of related low back symptoms in the report of medical 
history.  

While the veteran's service medical records show treatment 
for a low back injury in May 1961 and for recurrent low back 
pain in May 1965, they do not establish that he had a chronic 
low back disorder during that time.  Subsequent physical 
examinations in August 1963 and at separation in August 1966 
did not reveal a low back disorder or any chronic residual 
disability from the prior injury.  In fact, the veteran did 
not complain of ongoing low back symptoms during the 
subsequent examinations.  

The above evidence establishes that the veteran's in-service 
lumbosacral strain resolved with treatment during active 
service.  These records do not show a combination of 
manifestations sufficient to identify a chronic low back 
disorder at that time.  Rather, the impression of lumbosacral 
strain in May 1965 was merely an isolated finding that 
resolved with treatment prior to discharge from service.  
This evidence demonstrates that the veteran did not have a 
chronic low back disorder during active service.  38 C.F.R. 
§ 3.303.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's in-service 
low back complaints and a current low back disorder.  The 
Board notes that the Court held that this nexus requirement 
can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of evidence showing post-service continuity of 
symptomatology, and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  

In this case, the veteran has not made any specific 
allegation that he has had ongoing low back pain or other 
symptoms since separation from active service.  When this is 
considered along with his denial of ongoing low back symptoms 
in his subsequent reports of medical history in August 1963 
and at separation in August 1966, it demonstrates that there 
is no post-service continuity of symptomatology in this case.  

Even more basic to the question of service connection for a 
low back disorder is whether the evidence presented 
establishes that the veteran has a current low back disorder.  
The post-service medical evidence does not show a current 
diagnosis of a low back disorder.  In fact, the veteran does 
not allege that he has been treated for or been given a 
medical diagnosis of a chronic low back disorder.  

The basic issue in this case is whether veteran currently has 
a low back disorder.  Therefore, the determinative issue in 
this case is medical in nature and requires competent medical 
evidence of a current disability.  The Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While he is competent to provide 
evidence on the occurrence of injury during active service 
and on observable symptoms during and following service, he 
is not competent to make a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

For these reasons, the Board finds that the competent medical 
evidence of record does not demonstrate that the veteran has 
a low back disorder.  Accordingly, the Board concludes that a 
low back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Hypertension

Service medical records do not show that the veteran was 
treated for or given a diagnosis of hypertension or 
hypertensive vascular disease during active service.  During 
the veteran's October 1960 reenlistment examination, the 
heart and vascular system was normal.  Systolic blood 
pressure was 138 and diastolic blood pressure was 80.  Chest 
x-ray examination was negative.  During the veteran's August 
1963 reenlistment examination, the heart and vascular system 
was normal.  Systolic blood pressure was 140 and diastolic 
blood pressure was 78.  Chest x-ray examination was negative.  
During the August 1966 separation medical examination, the 
heart and vascular system was normal.  Systolic blood 
pressure was 134 and diastolic blood pressure was 80.  Chest 
x-ray examination was negative.  There is no findings or 
diagnoses of hypertension or hypertensive vascular disease 
during active service.  

The veteran does not contend that he had been diagnosed with 
hypertension during active service or during the initial 
post-service year.  Moreover, there is no medical evidence 
showing any findings or diagnoses of hypertension within the 
first year after service.  As the post-service evidence also 
does not show diagnosis of cardiovascular-renal disease, 
including hypertension, during the initial post-service year, 
service connection for hypertension on a presumptive basis 
under 38 C.F.R. § 3.309(a) is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the CAVC held that this nexus 
requirement can be satisfied, under 38 C.F.R. § 3.303(b), by 
the submission of evidence showing post-service continuity of 
symptomatology, and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  

In this case, the evidence does not show a continuity of 
symptomatology of hypertension after service.  During a 
preoperative physical examination in February 1991, the 
veteran's systolic blood pressure was 166 and diastolic blood 
pressure was 104.  Later that day, systolic blood pressure 
was 150 and diastolic blood pressure was 90.  There was no 
diagnosis of hypertension.  

The first diagnosis of hypertension was noted in VA medical 
treatment records dated in July 2000.  The remaining VA 
medical treatment records show additional diagnoses of 
hypertension, which has been well controlled.  None of these 
medical treatment records include a diagnosis or opinion 
relating the veteran's post-service hypertension to active 
service.  While there are private medical records of record, 
these records do not contain any finding or opinion that the 
veteran's hypertension is related to his service.

Since the determinative issue in this case involves medical 
causation, competent medical nexus evidence is required.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Here, there is 
no competent medical evidence linking the veteran's post-
service hypertension to his active service.  

The Board finds that the preponderance of the evidence does 
not support the veteran's claim that his hypertension began 
in service, was diagnosed within one year from service, or 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


ORDER

Service connection for a low back disorder is denied.  

Service connection for hypertension is denied.  


REMAND

The veteran seeks service connection for a bilateral hip 
disorder, which he claims on a direct and secondary basis.  

As previously stated, the CAVC has held that section 5103(a), 
as amended by the VCAA and § 3.159(b), as amended, require VA 
to inform a claimant of (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide, and (4) a request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued the veteran a VCAA notification letter 
regarding the issues of service connection for a low back 
disorder and hypertension in June 2002.  The RO has not 
issued the veteran a VCAA notification letter regarding the 
issue of service connection for a bilateral hip disorder on a 
direct and secondary basis.  Although the RO requested the 
veteran in November 2004 to provide any evidence in his 
possession that pertained to the issue of service connection 
for a bilaterally hip disorder in accordance with the 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
this letter does not comply with all the notice requirements 
contained in the new section 5103(a), as implemented by new 
regulation § 3.159(b).  

The veteran seeks service connection for basal cell 
carcinoma.  In a March 2003 Medical History Form the veteran 
reported receiving treatment for this disability at the San 
Luis Radiation Oncology Center, Inc., 100 Casa Street, Suite 
C, San Luis Obispo, California, 93405.  The RO did not assist 
the veteran in obtaining these medical treatment records.  
The veteran also claims that he has undergone surgical 
treatment for basal cell carcinoma in January 2003 at the 
VAMC in Palo Alto, California.  In August 2003 the veteran 
stated that he has received ongoing treatment for basal cell 
carcinoma at the VAMC in Palo Alto, California.  The evidence 
does not contain these VA medical treatment records.   

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations on the 
issue of service connection for a 
bilateral hip disorder have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim for 
direct and secondary service connection 
for a bilateral hip disorder and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  Request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for a bilateral hip disorder 
and basal cell carcinoma.  The veteran 
reported receiving treatment for basal 
cell carcinoma at the San Luis Radiation 
Oncology Center, Inc., 100 Casa Street, 
Suite C, San Luis Obispo, California, 
93405.  The veteran reported that he has 
undergone surgical treatment for basal 
cell carcinoma in January 2003 and 
ongoing treatment for basal cell 
carcinoma at the VAMC in Palo Alto, 
California.  After obtaining any 
necessary authorization, the RO should 
obtain these records.  If any of the 
identified records cannot be obtained, 
the veteran should be notified of such 
and the efforts used in requesting these 
records.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the issues of 
service connection for a bilateral hip 
disorder and basal cell carcinoma.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


